Citation Nr: 0529482	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

(The issue of entitlement to recognition of the veteran's 
son, R., as a "child" of the veteran on the basis of 
permanent incapacity for self-support prior to attaining the 
age of eighteen is addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970, 
plus subsequent periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in March 2005.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of diabetes mellitus in service or 
for many years thereafter, no evidence that the veteran had 
service in the Republic of Vietnam, and no competent evidence 
of a nexus between the current diabetes mellitus and the 
veteran's period of active service.  

3.  The veteran has a single service-connected disability, 
tinea versicolor, which is evaluated as 30 percent disabling.  

4.  The veteran is not unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disability.    

CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  The criteria for an award of TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in line of duty in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including diabetes mellitus, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Diseases are associated with herbicide 
exposure for purposes of the presumption include Type II 
diabetes mellitus, which may be manifest at any time after 
service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for diabetes mellitus.  
The Board acknowledges that the veteran is currently 
diagnosed as having diabetes mellitus.  However, the Board 
finds that service connection is not in order.  Initially, 
the Board finds no evidence of diabetes mellitus in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In fact, there is no 
evidence of diabetes until many years after service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Moreover, there is simply no medical evidence of a 
nexus between the current diagnosis and the veteran's period 
of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).     

The veteran has made several arguments in support of his 
claim.  He initially alleged that he was stationed in Vietnam 
during active service.  However, his service records are 
negative for any service in Vietnam.  In fact, the veteran 
now concedes that he did not have any Vietnam service.  
Therefore, service connection may not be granted on a 
presumptive basis as due to herbicide exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  

The veteran then argued that his diabetes mellitus was the 
result of a motor vehicle accident in which he was involved 
in June 1988 while on National Guard duty.  Review of the 
claims folder reveals a July 1994 decision on appeal in which 
the Board determined that the June 1988 motor vehicle 
accident and the resulting injuries were not in line of duty.  
That decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.160(d); 38 C.F.R. §§ 20.200, 20.302, 20.1104 (2004).  
Because the accident was not in line of duty, associated 
injuries and residuals may not be service connected.  
38 U.S.C.A. § 1110.  

Finally, the veteran has asserted that he was actually 
diagnosed as having diabetes mellitus in 1985, while on 
active duty for training for his National Guard service.  
This contention is not supported by the evidence of record.  
Medical records associated with evidence from the Social 
Security Administration date back as early as June 1988.  
Records from that time indicate that the veteran specifically 
denied any history of diabetes mellitus.  In fact, during an 
April 1998 visit, he related that he had had diabetes 
mellitus for about five years.  Thus, there is no evidence of 
diabetes mellitus during active service.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for diabetes mellitus.  
38 U.S.C.A. § 5107(b).  There is no evidence of the disease 
in service or for many years thereafter, and no evidence that 
the veteran had service in Vietnam for purposes of 
presumptive service connection.  The appeal is denied.   



Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more. Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
Van Hoose, 4 Vet. App. at 363.

In this case, the veteran has a single service-connected 
disability, tinea versicolor, which is evaluated as 30 
percent disabling.  Therefore, the percentage criteria for 
TDIU are not met.  38 C.F.R. § 4.16(a).  In addition, the 
Board finds that the veteran is not otherwise unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability.  38 C.F.R. § 4.16(b).  
During the March 2005 travel Board hearing, the veteran 
testified that he had been unable to work since 1984.  He had 
worked as an airplane fueler, but the work conditions 
exacerbated his service-connected skin condition, which made 
it difficult to work.  However, there is no evidence to 
support the veteran's contention.  In fact, records from the 
Social Security Administration specifically find that the 
veteran was able to work until the date of the June 1988 
motor vehicle accident; he had been disabled since that time 
due to associated injuries.  Accordingly, the Board finds 
that the preponderance of the evidence is against an award of 
TDIU.  38 U.S.C.A. 
§ 5107(b).   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letter dated in November 
2003, as well as information provided in the February 2002 
rating decision and January 2003 statement of the case, the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the January 2003 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO's VCAA notice does not predate 
the February 2002 adverse determination on appeal.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  Similarly, the RO 
has not specifically asked the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board finds that, taken together, the 
documents discussed above provide adequate notice to the 
veteran.  In any event, neither the veteran nor his 
representative has made any allegation or showing that the 
timing or the content of the VCAA notice resulted in any 
prejudice to the veteran.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 119 (2005).  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, through the submission of 
evidence, including testimony at the Travel Board hearing, 
and argument, the veteran and his representative have 
demonstrated actual knowledge of the need to provide evidence 
in support of the appeal and the requirements to substantiate 
the claims.  Mayfield, 19 Vet. App. at 121.   

In addition, the Board finds compliance with the duty to 
assist.  38 U.S.C.A. 
§ 5103A.  That is, the RO has secured the veteran's service 
medical records, VA medical records, private medical records 
as identified and authorized by the veteran, and records from 
the Social Security Administration.  During the Travel Board 
hearing, the veteran indicated that he received care for 
diabetes mellitus at a VA Medical Center in 1985.  VA's duty 
to assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  However, as discussed 
above, the medical evidence currently of record provides 
information that directly conflicts with the veteran's recent 
contention.  Thus, the current record suggests that there are 
no relevant VA medical records outstanding.  Therefore, the 
Board will not delay adjudication of the appeal by remanding 
the claim for further development of evidence.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (the Court would not 
require strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  


ORDER

Service connection for diabetes mellitus is denied.

Entitlement to TDIU is denied.  



	                        
____________________________________________
	MICHAEL D. MARTIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


